Title: From Alexander Hamilton to Colonel Timothy Pickering, [20 November 1780]
From: Hamilton, Alexander
To: Pickering, Timothy



[Passaic Falls, New Jersey, November 20, 1780]
Sir,

There are five boats ordered from Kings ferry to Dobbes ferry, which The General directs you will immediately send a proper number of carriages for, and bring them to where the other boats are. Let no delay attend it, if you please.
Have you had the four which were already there brought on?
Your most obedient serv

Alex Hamilton   Aide De Camp
Hd. Qrs. Novr. 20th. 1780
Qr. Mr. General

